Citation Nr: 0945812	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, postoperative L4-5 decompression with fusion, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left knee meniscectomy with instability, currently evaluated 
as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 
1968. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2008 statement, the Veteran's representative 
alleges that the lumbar spine disability has worsened since a 
February 2007 VA examination.  Therefore, another VA 
examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 
400 (1997) (a veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination).

The last treatment record is dated in November 2006.  Any 
additional records since November 2006 should be obtained.

The RO sent a Board certification letter pursuant to 
38 C.F.R. § 19.36 (2009) to another veteran instead of the 
Veteran.  That erroneous letter has been removed from the 
Veteran's claims file.  A Board certification letter must be 
sent to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all treatment for his left knee 
and lumbar spine disabilities from 
November 2006 to the present.  The RO 
should obtain any such records and 
associate them with the Veteran's VA 
claims folder.  

2.  The Veteran should be afforded a VA 
orthopedic examination.  The claims folder 
is to be made available to the examiner to 
review.  In accordance with the latest 
AMIE worksheets for rating spinal and knee 
disabilities, the examiner is to provide a 
detailed review of the Veteran's pertinent 
medical history, current complaints, and 
the nature and extent of any disability 
due to the residuals of a left knee 
meniscectomy with instability and 
lumbosacral strain, postoperative L4-5 
decompression with fusion.  A complete 
rationale for any opinions expressed must 
be provided.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested, the 
RO should review the examination report to 
ensure that it is in complete compliance 
with the directives of this REMAND.  If 
the report is deficient in any manner, the 
RO must implement corrective procedures at 
once.

5.  Thereafter, the RO should readjudicate 
the claims of entitlement to increased 
ratings for the left knee and lumbar spine 
disabilities.  If any benefit is not 
granted, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration.  The RO 
should also provide the Veteran with a 
Board certification letter pursuant to 
38 C.F.R. § 19.36.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


